



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Bishop v. Minichiello,









2011 BCCA 371




Date: 20110125

Docket: CA038612

Between:

Brendon Bishop, by
his Litigation Guardian, Charlotte Bishop

Appellant

(Plaintiff)

And

Miles Minichiello
and Richard Minichiello

Respondents

(Defendants)

And

Insurance
Corporation of British Columbia

Respondent

(Third
Party)






Before:



The Honourable Chief Justice Finch





(In Chambers)




On appeal from: Supreme
Court of British Columbia, October 25, 2010
(
Bishop v. Minichiello
, Cranbrook Registry No. 16558)

Oral Reasons for Judgment




Counsel for the Appellant:



B.B. Olthuis





Counsel for the Respondent:



V.G. Critchley





Place and Date of Hearing:



Vancouver, British
  Columbia

January 25, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2011






[1]

FINCH C.J.B.C.:
This is an application for leave to appeal from
an order in chambers made on October 25, 2010, concerning independent medical
examinations of the plaintiff, Brendon Bishop, in particular, that part of the
order the plaintiff challenges is the requirement that the guardian
ad litem
attend on the independent medical examinations with him and respond to
questions that the examiner may have.

[2]

I am persuaded that this case meets the test for leave to appeal. I
think it is an important question, not only for these parties, but also for the
practice in general. A date for the hearing of the appeal can be arranged at an
early time so as not to hinder or impair the progress of the action.

[3]

Counsel for the applicant has set out the terms of the order sought in
the Amended Notice of Application for leave to appeal. I am disposed to make an
order in the terms set out in sub-paragraphs (a), (b) and (c), subject to
amending sub‑paragraph (iv) of paragraph (c), and I leave it to counsel
to settle on the terms of that. I take Mr. Critchleys point with respect to
fixing a date, and I am sure counsel can agree on a time that will not
interfere with the examinations that have been rescheduled for April and May.

[4]

I would not make an order for the applicant to have costs in any event
of the cause. I think costs of this application should be in the cause.

The Honourable
Chief Justice Finch


